DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 17/248,241 filed on 15 January 2021.
Claims 1-20 have been canceled.
Claims 21-40 have been added. 
Claims 21-40 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 15 January 2021 has been considered. An initialed copy of the Form 1449 are enclosed herewith.

Claim Objections

The following claims are objected to because of the following informalities:
Claim 35 which recites “one or more instructions that, when executed by one or more processors of a device, cause the device to …”, and “provide, to a user device for display, information associated with the product”.  It is unclear whether said device is the same as the user device. 
Correction and/or clarification is requested.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 

With regard to claim 21, the claim recites “identifying, by the kiosk device, account information associated with the user based on the identification information; determining, by the kiosk device, that the user has a threshold level of interest in a type of product based on information associated with the kiosk device and the account information; identifying, by the kiosk device and based on determining that the user has the threshold level of interest, a product in an inventory that is associated with the type of product, the inventory being associated with a location of the kiosk device.” However, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not sufficiently describe how the identifying of account information as well as determining of threshold level of interest steps in the claim is made or what is being used to perform these determinations. Therefore, the claim is rejected for lack of algorithm and/or insufficient description of the steps/procedure in the specification necessary to perform the function described. (MPEP § 2161.01(I) – “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).

With regard to claim 22, the claim recites “wherein determining that the user has the threshold level of interest comprises: determining that the user has the threshold level of interest based on receiving the image and based on the request”. However, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not sufficiently describe how the determining of threshold level of interest steps in the claim is made or what is being used to perform these determinations. Therefore, the claim is rejected for lack of algorithm and/or insufficient description of the steps/procedure in the specification necessary to perform the function described. (MPEP § 2161.01(I) – “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).

With regard to claim 24, the claim recites “wherein determining that the user has the threshold level of interest comprises: determining that the user has the threshold level of interest based on the location of the kiosk device.” However, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not sufficiently describe how the determining of threshold level of interest steps in the claim is made or what is being used to perform these determinations. Therefore, the claim is rejected for lack of algorithm and/or insufficient description of the steps/procedure in the specification necessary to perform the function described. (MPEP § 2161.01(I) – “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).

With regard to claim 25, the claim recites “wherein determining that the user has the threshold level of interest comprises: determining that the user has the threshold level of interest based on the merchant.” However, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not sufficiently describe how the determining of threshold level of interest steps in the claim is made or what is being used to perform these determinations. Therefore, the claim is rejected for lack of algorithm and/or insufficient description of the steps/procedure in the specification necessary to perform the function described. (MPEP § 2161.01(I) – “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).
With regard to claim 27, the claim recites “wherein providing the information associated with the product comprises: providing data indicating that the user is preauthorized to purchase the product.” However, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not sufficiently describe how the providing of preauthorization data is being provided in the claim is made or what is being used to perform these determinations. Therefore, the claim is rejected for lack of algorithm and/or insufficient description of the steps/procedure in the specification necessary to perform the function described. (MPEP § 2161.01(I) – “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).

Claims 28 and 35 recite similar limitations as claim 21 and are rejected under the same reasoning. Corresponding dependent claims 22-27, 29-34, and 36-40 are rejected in light of the rejection of the independent claims discussed above from which the dependent claims depend.

Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):(b) CONCLUSION – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 21, the claim recites “determining, by the kiosk device, that the user has a threshold level of interest in a type of product based on information associated with the kiosk device.” However, the claim does not specify/indicate what said information associated with the kiosk device that is the basis for determining a threshold level of interest in a type of product. This raises the question as to the limiting effect of the language in the claim and does not clearly set forth the metes and bounds as to the intended scope of the claims in this instance. As such, the claim may be said to be indefinite.

Claims 28 and 35 recite similar limitations as claim 21 and are rejected under the same reasoning. Corresponding dependent claims 22-27, 29-34, and 36-40 are rejected in light of the rejection of the independent claims discussed above from which the dependent claims depend.

Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “A method, comprising: receiving, by a kiosk device, an image of a face of a user; performing, by the kiosk device and using one or more artificial intelligence techniques, a facial recognition analysis of the image; determining, by the kiosk device, identification information of the user based on the facial recognition analysis; identifying, by the kiosk device, account information associated with the user based on the identification information; determining, by the kiosk device, that the user has a threshold level of interest in a type of product based on information associated with the kiosk device and the account information; identifying, by the kiosk device and based on determining that the user has the threshold level of interest, a product in an inventory that is associated with the type of product, the inventory being associated with a location of the kiosk device; and providing, by the kiosk device and for display on the kiosk device, information associated with the product”. The claim is directed to a method (e.g., process) which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely collecting (receiving), accessing, storing, processing (comparing, matching) and transmitting data and/or information in order to effect a transaction in an automated manner. 

Based on the claim language and Specification, the limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), inasmuch as the claimed system as a whole is directed towards the abstract idea (scheme) of facilitating providing information associated with a product and/or previous transaction to a user based on identification of a user profile in an automated manner involving steps which are nothing more than merely collecting (receiving), accessing, storing, processing (comparing, matching) and transmitting data and/or information, but for the recitation of generic computer components. Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A). Other than the mere nominal recitation of a generic computer device, nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, the claim recites an abstract idea. 

Facilitating the collecting (receiving), accessing, storing, processing (comparing, matching) and transmitting data and/or information,  (e.g., sales activity or behaviors, marketing, following rules or instructions, managing personal behavior or interactions between people, commercial interaction) falls within the certain methods of organizing human activity grouping of abstract ideas, grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional element – using a computer device to perform the step(s) comprising: “receiving, … an image of a face of a user; performing, … a facial recognition analysis of the image; determining, … identification information of the user based on the facial recognition analysis; identifying, … account information associated with the user based on the identification information; determining, … that the user has a threshold level of interest in a type of product based on information associated … the account information; identifying, … and based on determining that the user has the threshold level of interest, a product in an inventory that is associated with the type of product, the inventory being associated with a location …; and providing, … and for display … information associated with the product.”  However, the related computer device (e.g., “kiosk device”) is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from the receiving and sending of data and/or information while also generally linking the use of the judicial exception to a particular technological environment or field of use.  As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising collecting (receiving), accessing, storing, processing (comparing, matching) and transmitting data and/or information, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, which are recognized by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. If the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible.

Independent claim 28 recites substantially the same limitations as claim 22 above and is ineligible for the same reasons. The subject matter of claim 28 corresponds to the subject matter of claim 22 in terms of a device (e.g., manufacture). Therefore the reasoning provided for claim 22 applies to claim 28 accordingly.

With further regard to claim 28, the claim recites “one or more memories”. However, it is not clear said one or more memories is/are in the form of transitory or non-transitory. In order to overcome the rejection, Applicant should add the term “non-transitory” in order to read “one or more non-transitory memories…”.

Independent claim 35 recites substantially the same limitations as claim 22 above and is ineligible for the same reasons. The subject matter of claim 35 corresponds to the subject matter of claim 22 in terms of a computer readable medium (e.g., manufacture). Therefore the reasoning provided for claim 22 applies to claim 35 accordingly.

Dependent claims 22-27, 29-34, and 36-40 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under U.S.C. 103(a) as being unpatentable over Slutsky et al., US 2013/0046637 (“Slutsky”), in view of Krasadakis, US 2017/0287038 (“Krasadakis”), further in view of Davis, US 2017/0323299 (“Davis”).

Re Claim 1-20: (Canceled) Re Claim 21: (New) Slutsky discloses a method, comprising: 

receiving, by a kiosk device, an image of a face of a user; (Abstract; ¶¶[0007, 0044])

Slutsky doesn’t explicitly disclose:

performing, by the kiosk device and using one or more artificial intelligence techniques, a facial recognition analysis of the image; 

Krasadakis, however, makes this teaching in a related endeavor (¶¶[0004, 0070, 0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Krasadakis with the invention of Slutsky as described above for the motivation of evaluating associated product and service information for the benefit of customers in an enhanced manner. 

Slutsky further discloses: 

determining, by the kiosk device, identification information of the user based on the facial recognition analysis; (¶¶[0054-0055])

identifying, by the kiosk device, account information associated with the user based on the identification information; (¶¶[0055, 0063])

Slutsky doesn’t explicitly disclose:

determining, by the kiosk device, that the user has a threshold level of interest in a type of product based on information associated with the kiosk device and the account information; 

Davis, however, makes this teaching in a related endeavor (¶¶[0161, 0174, 0191, 0193]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Davis with the invention of Slutsky as described above for the motivation of enabling a user to easily and efficiently engage in secure transactions with a merchant. 

Slutsky further discloses:
identifying, by the kiosk device and based on determining that the user has the threshold level of interest, a product in an inventory that is associated with the type of product, the inventory being associated with a location of the kiosk device; (¶¶[0041, 0046, 0048])

providing, by the kiosk device and for display on the kiosk device, information associated with the product. (¶¶[0036, 0039, 0042])
Re Claim 22: (New) Slutsky in view of Krasadakis in view of Davis discloses the method of claim 21.  Slutsky further discloses:

receiving a request for information associated with the type of product; (¶[0039])

prompting the user for the image; (¶¶[0036, 0039, 0042])

Slutsky doesn’t explicitly disclose:

wherein determining that the user has the threshold level of interest comprises: determining that the user has the threshold level of interest based on receiving the image and based on the request. 
Davis, however, makes this teaching in a related endeavor (¶¶[0161, 0174, 0191, 0193]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Davis with the invention of Slutsky as described above for the motivation of enabling a user to easily and efficiently engage in secure transactions with a merchant. 

Re Claim 23: (New) Slutsky in view of Krasadakis in view of Davis discloses the method of claim 21.  Slutsky further discloses:

wherein the image was captured by a camera of the kiosk device. (¶[0007])
Re Claim 24: (New) Slutsky in view of Krasadakis in view of Davis discloses the method of claim 21.  Slutsky doesn’t explicitly disclose:

wherein the information associated with the kiosk device includes data identifying the location of the kiosk device; 

Krasadakis, however, makes this teaching in a related endeavor (¶¶[0055, 0070, 0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Krasadakis with the invention of Slutsky as described above for the motivation of evaluating associated product and service information for the benefit of customers in an enhanced manner. 

Slutsky doesn’t further explicitly disclose:

wherein determining that the user has the threshold level of interest comprises: determining that the user has the threshold level of interest based on the location of the kiosk device. 
Davis, however, makes this teaching in a related endeavor (¶¶[0161, 0174, 0191, 0193]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Davis with the invention of Slutsky as described above for the motivation of enabling a user to easily and efficiently engage in secure transactions with a merchant. 

Re Claim 25: (New) Slutsky in view of Krasadakis in view of Davis discloses the method of claim 21.  Slutsky further discloses:

wherein the information associated with the kiosk device includes data identifying a merchant associated with the kiosk device; (¶¶[0043, 0055, 0059, 0061, 0103])

Slutsky doesn’t explicitly disclose:

wherein determining that the user has the threshold level of interest comprises: determining that the user has the threshold level of interest based on the merchant. 
Davis, however, makes this teaching in a related endeavor (¶¶[0161, 0174, 0191, 0193]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Davis with the invention of Slutsky as described above for the motivation of enabling a user to easily and efficiently engage in secure transactions with a merchant. 

Re Claim 26: (New) Slutsky in view of Krasadakis in view of Davis discloses the method of claim 21.  Slutsky further discloses:

wherein the account information includes one or more of: financial account information, membership account information, purchase history, or rental history. (¶¶[0007, 0048, 0110])
Re Claim 27: (New) Slutsky in view of Krasadakis in view of Davis discloses the method of claim 21.  Slutsky further discloses:

perform an analysis of the account information and the product; (¶¶[0007, 0048, 0110])
Slutsky doesn’t explicitly disclose:

wherein providing the information associated with the product comprises: providing data indicating that the user is preauthorized to purchase the product. 
Davis, however, makes this teaching in a related endeavor (¶¶[0004, 0020, 0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Davis with the invention of Slutsky as described above for the motivation of enabling a user to easily and efficiently engage in secure transactions with a merchant. 

Re Claim 28: (New) Claim 28, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 21. Accordingly, claim 28 is rejected in the same or substantially the same manner as claim 21.

Re Claim 29: (New) Claim 29, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 22. Accordingly, claim 29 is rejected in the same or substantially the same manner as claim 22.

Re Claim 30: (New) Claim 30, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 23. Accordingly, claim 30 is rejected in the same or substantially the same manner as claim 23.

Re Claim 31: (New) Claim 31, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 24. Accordingly, claim 31 is rejected in the same or substantially the same manner as claim 24.

Re Claim 32: (New) Claim 32, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 25. Accordingly, claim 32 is rejected in the same or substantially the same manner as claim 25.

Re Claim 33: (New) Claim 33, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 26. Accordingly, claim 33 is rejected in the same or substantially the same manner as claim 26.

Re Claim 34: (New) Claim 34, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 27. Accordingly, claim 34 is rejected in the same or substantially the same manner as claim 27.

Re Claim 35. (New) Claim 35, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 21. Accordingly, claim 35 is rejected in the same or substantially the same manner as claim 21.

Re Claim 36: (New) Claim 36, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 22. Accordingly, claim 36 is rejected in the same or substantially the same manner as claim 22.

Re Claim 37: (New) Claim 37, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 23. Accordingly, claim 37 is rejected in the same or substantially the same manner as claim 23.

Re Claim 38: (New) Claim 38, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 24. Accordingly, claim 38 is rejected in the same or substantially the same manner as claim 24.

Re Claim 39: (New) Claim 39, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 25. Accordingly, claim 39 is rejected in the same or substantially the same manner as claim 25.

Re Claim 40: (New) Claim 40, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 26. Accordingly, claim 40 is rejected in the same or substantially the same manner as claim 26.



Conclusion

Claims 21-40 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692